Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 26, 2021                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                              Brian K. Zahra
  162281(61)                                                                                                David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  OLIVER RAVENELL,                                                                                       Elizabeth M. Welch,
           Plaintiff,                                                                                                  Justices
  and
  NGM INSURANCE COMPANY,
           Plaintiff-Appellant,
                                                                     SC: 162281
  v                                                                  COA: 348436
                                                                     Wayne CC: 16-006161-NF,
  AUTO CLUB INSURANCE ASSOCIATION,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer
  submitted on February 24, 2021, is accepted as timely filed.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 26, 2021

                                                                                Clerk